En este caso la prueba del Gobierno tendió a acreditar que el perjudicado era dueño de una finca y que los acusa-dos en varios y diferentes días penetraron en dicha finca y violentamente destruyeron árboles por un valor de $300 a $400. Esta prueba estableció un caso prima facie de acuerdo con el artículo 517 del Código Penal.
La prueba de los demandados trataba de levantar un conflicto de título sobre la finca, pero no f-ué creída por la corte inferior y los apelantes no demostraron que la apre-ciación era errónea.

Confirmada la sentencia apelada.

El Juez Asociado Se. Wole, emitió la opinión del tribunal.